By the Court:
The Court below finds that the demanded premises were granted by the Alcalde to the defendant’s grantor in 1845, and that juridical possession thereof was given. We think the evidence justifies the finding. The words in the grant, “this lot being situated to the south of the house of the citizen Buelna,” do not necessarily imply that the lot was immediately adjoining the house of Buelna. It may well have been, where the Court finds it was, to the south of the Buelna lot.
Judgment and order affirmed.